MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                               Feb 16 2016, 8:41 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Clay M. Patton                                           Gregory F. Zoeller
Osan & Patton, LLP                                       Attorney General of Indiana
Valparaiso, Indiana
                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Danny R. Slawnikowski,                                   February 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         64A05-1509-CR-1417
        v.                                               Appeal from the Porter Superior
                                                         Court
State of Indiana,                                        The Honorable David L.
Appellee-Plaintiff.                                      Chidester, Judge
                                                         Trial Court Cause No.
                                                         64D04-1409-F6-8567



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 64A05-1509-CR-1417| February 16, 2016   Page 1 of 3
                                       Statement of the Case
[1]   Danny R. Slawnikowski appeals his sentence following his conviction for

      domestic battery, as a Class A misdemeanor. Slawnikowski raises a single issue

      for our review, namely, whether his sentence of one year was inappropriate in

      light of the nature of the offense and character of the offender. But we need

      only address the following dispositive issue: whether this appeal is moot. We

      dismiss.


                                 Facts and Procedural History
[2]   On the morning of September 27, 2014, Slawnikowski woke up his wife,

      Elizabeth, after realizing he would be late to work and she would be late in

      picking up her son. Soon after Elizabeth arose from bed, Slawnikowski and

      Elizabeth got into a verbal and physical altercation with one another.

      Immediately after the altercation, Slawnikowski left the residence and Elizabeth

      called the police to report the incident. Shortly thereafter, officers of the

      Chesterton Police Department arrived and arrested Slawnikowski.


[3]   The State charged Slawnikowski with strangulation, as a Level 6 Felony, and

      domestic battery, as a Class A misdemeanor. The jury found Slawnikowski not

      guilty of strangulation but guilty of domestic battery. Following a sentencing

      hearing, the trial court sentenced Slawnikowski to 365 days in the Porter

      County Jail. Sent. Tr. at 9. Slawnikowski completed his sentence in late July

      of 2015.




      Court of Appeals of Indiana | Memorandum Decision 64A05-1509-CR-1417| February 16, 2016   Page 2 of 3
                                     Discussion and Decision
[4]   On appeal, Slawnikowski argues that his one year sentence is inappropriate in

      light of the nature of the offense and his character. But we need only address

      whether this appeal is moot since he has already completed his sentence.


[5]   The long-standing rule in Indiana is that a “case is deemed moot and will be

      dismissed when no effective relief can be rendered to the parties before the

      court.” In re Lawrence, 579 N.E.2d 32, 37 (Ind. 1991). Once a defendant’s

      “sentence has been served, the issue of the validity of the sentence is rendered

      moot.” Lee v. State, 816 N.E.2d 35, 40 n.2 (Ind. 2004). Indiana’s courts have

      long recognized that a case that is otherwise moot may nevertheless be decided

      on its merits when the case involves a question of “great public interest.” In re

      Lawrence, 579 N.E.2d at 37. And we have defined cases of “great public

      interest” as those that “raise important policy concerns and present issues that

      are likely to recur.” Mosley v. State, 908 N.E.2d 599, 603 (Ind. 2009).


[6]   Here, Slawnikowski has already served his 365-day sentence for his domestic

      battery conviction. Thus, this court cannot provide Slawnikowski with any

      effective relief on appeal. Lee, 816 N.E.2d at 40 n.2. And this case does not fall

      under the “great public interest” exception to the mootness doctrine. In re

      Lawrence, 579 N.E.2d at 37. Accordingly, we are obliged to dismiss this appeal

      as moot.


[7]   Dismissed.


      Riley, J., and May, J., concur.
      Court of Appeals of Indiana | Memorandum Decision 64A05-1509-CR-1417| February 16, 2016   Page 3 of 3